Citation Nr: 1409190	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer.  

2. Entitlement to service connection for prostate cancer, to include as due to radiation exposure or to a service-connected disability.  

3. Entitlement to an initial rating in excess of 20 percent for prostatitis.

4. Entitlement to a compensable rating for actinic keratitis. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956 and from February 1957 to August 1959.  

These matters are on appeal from rating decision in February 2004 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and in January 2009 by the RO in Jackson, Mississippi.  Jurisdiction over all issues on appeal is with the RO in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 20 percent for chronic prostatitis is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A January 2004 Board decision denied service connection for prostate cancer on the basis that it was not currently shown.  

2.  The evidence added to the record since the January 2004 Board decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for prostate cancer. 

3.  The Veteran was exposed to ionizing radiation while participating in Operation REDWING from April 1956 to August 1956.

4.  Prostate cancer was not shown in service or for many years thereafter, and is unrelated to active duty service, to a service-connected disability or to exposure to ionizing radiation.

5.  For the period on appeal, the Veteran's actinic keratitis has been characterized by isolated lesions on the head, neck, torso and hands; coverage of a least 5 percent, but less than 20 percent, of either the whole body or the exposed areas, or the need for intermittent systemic therapy with corticosteroids or immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period has not been shown.


CONCLUSIONS OF LAW

1.  A January 2004 Board decision that denied service connection for prostate cancer, to include as due to radiation exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the January 2004 Board decision is new and material, and the requirements to reopen the claim for entitlement to service connection for prostate cancer, to include as due to radiation exposure, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

3.  Prostate cancer was not incurred in or aggravated by service, and is not related to service, to ionizing radiation exposure or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310, 3.311 (2013).

4.  The criteria for a compensable rating for actinic keratitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds that the duty to notify was satisfied by letters sent to the Veteran in July 2008 and June 2010 that fully addressed all notice elements and were sent prior to the initial RO decision.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

There are additional notice requirements for claims to reopen based on new and material evidence, such as notifying a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the Board will reopen the previously denied claim.  Therefore, adequate notice was provided to the Veteran.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service medical records and VA outpatient treatment records.  The RO adequately completed all steps required to develop a claim based on exposure to ionizing radiation.  While the RO determined that some of the Veteran's VA treatment records were unavailable, the Board finds that a diligent effort was made to acquire them and that any further efforts to locate those records would be futile.  The Veteran submitted treatment records from a private facility and his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in July 2009, July 2010, August 2011 and November 2012.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In determining whether new and material evidence has been submitted, only evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of determining whether new evidence is material, the credibility of new evidence is presumed unless patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran is claiming entitlement to service connection for prostate cancer, which he asserts is related to ionizing radiation exposure.  This claim was previously denied by the RO in August 1986 on the basis that, although exposure to ionizing radiation was conceded, there was no clinical diagnosis of prostate cancer.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the August 1986 rating decision.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  

In July 1996, the Veteran submitted a new claim for prostate cancer, to include as due to his ionizing radiation exposure.  That claim was denied by the RO in a June 1997 rating decision and, after the claim was again denied in a July 1997 statement of the case and a November 2001 supplemental statement of the case, the claim was certified to the Board for review.  A January 2004 Board decision found that service connection for prostate cancer was not warranted, as prostate cancer had not been clinically diagnosed.  Instead, the Board noted that the Veteran been diagnosed with chronic prostatitis, and that service connection was warranted for prostatitis.  To the extent that service connection for prostate cancer was denied by the Board, that decision was not appealed to the Court of Appeals for Veterans Claims, and has since became become final.  38 U.S.C.A. § 7105 (West 2002).  That represents the most recent final denial of the claim.  

Based on evidence submitted since the last final denial of the claim, the Board finds that the claim should be reopened.  First, the evidence now includes results of a prostate biopsy from August 2008 that diagnosed the Veteran with adenocarcinoma of the prostate.  Not only is this evidence new in that it was not reviewed by the Board prior to its decision in January 2004, it is also material in that it indicates the presence of prostate cancer which was an unestablished element of the claim.  

Moreover, in December 2008, the Defense Threat Reduction Agency (DTRA) submitted a letter indicating that it had reevaluated the Veteran's potential received radiation dose based on applying the more conservative dose criteria.  Not only is that evidence new in that it was not previously reviewed by the Board, it is also material, as it estimates a radiation dose that is greater than previously estimated in the Veteran's case.  

Therefore, the Board concludes that new and material evidence has been submitted to reopen the claim of entitlement to service connection for prostate cancer and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, a relationship between the claimed disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, prostate cancer is not one a disease listed as chronic for VA purposes.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran has been diagnosed with prostate cancer, and it is his assertion that prostate cancer is due to his participation in Operation REDWING, a series of 17 atmospheric nuclear detonations that occurred in the Pacific Proving Ground, specifically at Bikini and Eniwetok atolls, from May 1956 to July 1956.  Establishing service connection for a disability on the basis of exposure to ionizing radiation during service can be shown in two different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.

Under that section, a radiation-exposed veteran is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3) (2013).  In applying that statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) (2013) are not met, service connection may also be established if the evidence shows the existence of any other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) (2013) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4) (2013).

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2013).

When a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2013).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2013).

As to whether service connection may be warranted on a presumptive basis, the Defense Threat Reduction Agency (DTRA) submitted a letter in December 2008, acknowledging that the Veteran participated in Operation REDWING in 1956.  Thus, he is a radiation-exposed veteran for purposes of service connection under 38 C.F.R. § 3.309(d) (2013).  However, service connection is nonetheless not warranted on a presumptive basis, as prostate cancer is not one of the disabilities specifically listed as a disease that is specific to radiation-exposed veterans in 38 C.F.R. § 3.309(d)(2) (2013).

While cancer of the urinary tract is one of the disorders listed in 38 C.F.R. § 3.309(d)(2), the term urinary tract is explicitly confined to the kidneys, renal pelves, ureters, urinary bladder, and urethra.  Therefore, while the Board acknowledges that the Veteran is a radiation-exposed veteran for purposes of 38 C.F.R. § 3.309(d), prostate cancer is not a disability that is listed as a disease that is specific to radiation-exposed veterans, and service connection on a presumptive basis is not warranted under 38 C.F.R. § 3.309(d)(2) (2013).

Service connection on a presumptive basis having not been established, the Board next must consider whether service connection is warranted as a radiogenic disease under 38 C.F.R. § 3.311 (2013).  It is noted at the outset that prostate cancer is considered a radiogenic disease for purposes of this section.  Furthermore, 38 C.F.R. § 3.311(b)(2)(xxiv) (2013) establishes that any form of cancer will be a radiogenic disease.

Thus, the salient question is whether it is at least as likely as not that the Veteran's prostate cancer is attributable to ionizing radiation exposure during service.  The evidence includes an exposure record showing that the Veteran experienced a whole-body dose of 0.745 rem for the period from April 1956 to August 1956.  

Based on the nature, circumstances, and extent of the Veteran's ionizing radiation exposure, and upon the medical evidence of record, the Board concludes that prostate cancer is less likely than not related to ionizing radiation exposure.  The VA Under Secretary for Benefits has coordinated with VA's Chief Public Health and Environmental Hazards Officer to develop a specialized methodology in order to expedite the processing of prostate disorder claims without the need for individual review.

As was explained in a January 2009 letter, which is of record, this process is based on the presumption that a veteran received the worst-case dose, as determined by the DTRA, and based on this presumed exposure, VA may apply research provided by the Under Secretary for Benefits in order to determine whether a relationship between prostate cancer and ionizing radiation exposure may be excluded.  Thus, only in cases where a relationship cannot be excluded is there a need to forward a veteran's specific information to the Under Secretary for Benefits for opinion.

In this case, the DTRA determined in December 2008 that the Veteran's participation in Operation REDWING did not include any activities that would have resulted in a dose higher than the worse-case dose which, for a Veteran in Operation REDWING, was a total exposure of 25 rem, based on an external gamma dose of 18 rem, external neutron dose of 0.5 rem, internal committed dose to the prostate due to alpha particle radiation of 4.5 rem and internal committed dose due to beta and gamma radiation of 2 rem.  The Board tangentially notes that the worst-case dose is greater than the dose his exposure record indicates that he actually received.

Next, according to the research performed by the Under Secretary for Benefits and VA's Chief Public Health and Environmental Hazards Officer, an individual must be exposed to an adjusted dose of 40 rem in order for it to be at least as likely as not that prostate cancer is attributable to ionizing radiation exposure.  As the Veteran's worst-case dose is considerably less than 40 rem, noted to be the screening dose, a medical relationship was not established.

In addition to the above, the Under Secretary for Benefits has also determined that all Veterans who served in the Pacific Proving Ground and were either (a) diagnosed with prostate cancer 25 or more years after exposure, or (b) were exposed to ionizing radiation at the age of 25 or older, received prostate doses that are less than the screening dose.  Here, the Veteran's medical records show that he was 21 years old when he participated in Operation REDWING, and he was not diagnosed with prostate cancer until 2008, or 52 years after his participation.

Therefore, because the Veteran's prostate cancer is not a disability that may be presumed related to his participation in Operation REDWING in 1956, service connection is not warranted under 38 C.F.R. § 3.309(d).  Moreover, although prostate cancer is a radiogenic disease, service connection is also not warranted under 38 C.F.R. § 3.311, as the information provided by the Under Secretary for Benefits establishes that it is not at least as likely as not that the Veteran's prostate cancer is attributable to even the worst-case scenario of exposure.  Therefore, service connection is not warranted on this basis.

Although it has been the Veteran's primary assertion that his prostate cancer is attributable to his ionizing radiation exposure, he is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service or secondary to his service-connected prostatitis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, based on the evidence of record, the Board finds that service connection is not warranted on either basis.

First, while the service treatment records show episodes of urethritis and a history of venereal disease during active duty, there are no complaints of, treatment for, or any diagnosis related to prostate cancer while in service.  Significantly, the Veteran's separation physical examination in August 1959 does not document any complaints of or observed symptoms related to prostate cancer.   

The post-service evidence also does not show symptoms related to prostate cancer until he was diagnosed with prostate cancer in August 2008.  The Board emphasizes that this first indication of prostate cancer is approximately 49 years after he left active duty.  Even though service connection for a chronic disability may be shown simply based on continuity of symptoms, such a large gap in treatment also weighs against the Veteran's claim that his prostate cancer disorder is related to service.  The Board finds no continuity of symptomatology.

Next, service connection may also be granted when the evidence establishes a medical nexus between active service or a service-connected disability and a current disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disabilities to active duty or to a service-connected disability.  

As an initial matter, there is no clinical evidence of record to indicate that the Veteran's prostate cancer is related to active duty, and no medical professional has indicated that such a relationship exists.  Moreover, a VA examiner who examined the Veteran in July 2009 provided the opinion that it was less likely than not that the Veteran's prostate cancer was etiologically related to his service-connected prostatitis.  In providing that opinion, the examiner stated that she was not aware of any potential correlation between the two.  The Board infers from that statement that the medical literature did not suggest such a relationship.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.

The Board has also considered the statements made by the Veteran relating his prostate cancer to his ionizing radiation exposure.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran is not competent to provide testimony regarding the etiology of prostate cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because prostate cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's prostate cancer are found to lack competency.  Additionally, the Veteran has not alleged that he has had prostate cancer in service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for prostate cancer.  Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it may be appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204 (1994). 

Where there is a question as to which of two separate ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, the reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In May 2010, the Veteran submitted a claim for a disability rating in excess of 0 percent for actinic keratitis, which has been rated by analogy to dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  

Under Diagnostic Code 7806, a 0 percent rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and where nor more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of either the whole body or the exposed areas is affected, or with the need for intermittent systemic therapy with corticosteroids or immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

The skin disability could also be rated as disfigurement of the head, face, or neck pursuant to Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

At a July 2010 VA examination, the Veteran stated that that his symptoms had been relatively constant.  He was not currently being treated.  The examiner observed linear scars to the left chest, measuring 5 centimeters by 0.5 centimeters, and to the right posterior auricular area, measuring 6 centimeters by 0.25 centimeters.  There was a scar on the left little finger tip that was too well-healed to measure.  The Veteran complained of itching, left finger limitation of motion, and impairment in gripping and dexterity with the left hand.  The scars were not painful on examination.  There was no skin breakdown.  The scars were superficial and not deep.  There was no inflammation, edema, or keloid formation.  There was amputation of the left little finger distal interphalangeal joint, resulting in abnormal motion, but that was not associated with actinic keratosis.

At an August 2011 VA scars examination, the examiner found a left fifth finger distal phalanx amputation.  There was no skin breakdown or report of pain.  An erythematous waxy papule of the right neck had been excised, leaving a 1.5 centimeter by 1.5 centimeter defect on the right neck, and another 0.5 centimeters by 1.5 centimeters.  The scar was not painful and there were no signs of breakdown.  There was no inflammation, edema, or keloid formation.  There was no underlying soft tissue loss.  The skin was not indurated or inflexible.  The contour was not elevated or depressed and the scar was not adherent to underlying tissue.  There was abnormal pigmentation.  The examiner diagnosed superficial actinic keratosis with multiple macula on the scalp, right earlobe, ribs, and posterior hands.  Treatment was with liquid nitrogen which was neither a corticosteroid nor immunosuppressive.  

At a November 2012 VA examination, the Veteran related his history of actinic keratitis, which he asserted had been present since 1957, and was now characterized by lesions on the scalp, earlobe, hands, feet, and chest.  However, the examiner did not find that any of his skin conditions had resulted in scarring or disfigurement to the head, face, or neck.  Upon examination, the examiner found that the actinic keratitis was isolated in nature, and affecting only 1 percent of his exposed skin and 1 percent of his whole body.  While the Veteran had been using topical medications on an occasional basis, he has not received systemic therapy either through corticosteroids or immunosuppressive drugs.  The skin disability did not impact the Veteran's ability to work.  The Veteran had a right upper extremity scar on the distal phalanx of the finger due to amputation.  There were no scars on the left upper extremity, right lower extremity, left lower extremity, or posterior trunk.  There was a linear scar on the anterior left chest 3 centimeters by 0.2 centimeters.  There were no superficial or deep non-linear scars.  No scars were painful or disfiguring.  No scars of the head, face, or neck had frequent loss of covering of the skin, or were unstable, or due to burns.  There was a 2 centimeter by 0.2 centimeter scar on the right neck.  There was no elevation, depression, adherence to underlying tissue, or missing tissue.  There was no abnormal pigmentation.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scars did not cause disfigurement or affect the ability to work.  

The medical treatment records are consistent with the treatment recited in the examinations and the symptoms found on examination.

Based on these VA examinations, the Board finds that the Veteran does not have actinic keratitis that covers at least 5 percent of his whole body or his exposed skin.  The evidence also does not indicate that he has ever received systemic therapy in the form of corticosteroids or immunosuppressive therapy.  Therefore, an increased rating is not warranted on these bases.  

The Board finds that a compensable rating for disfigurement of the head, face, and neck is not warranted because the evidence of record shows only keratitis lesions of the scalp and right earlobe, and only scars of the right neck and right earlobe.  The evidence does not show that any scar was five or more inches (13 or more centimeters) in length or at least one quarter inch (0.6 centimeters) wide at the widest part.  The scar of the right ear lobe was 6 centimeters by 0.25 centimeters.  The scar of the right neck was 2 centimeters by 0.2 centimeters.  The evidence also does not show head, face, or neck scars that had elevated or depressed surface contour on palpation, were adherent to underlying tissue, were hypo- or hyper-pigments in an area exceeding six square inches (39 square centimeters), had abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), that underlying soft tissue was missing in an area exceeding six square inches (39 square centimeters), or that the skin was indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).  Therefore, a compensable rating is not warranted pursuant to Diagnostic Code 7800.

In addition, the Board finds that the evidence does not show that a compensable rating is warranted for scars due to actinic keratosis.  The Board notes that the left fifth finger distal phalanx amputation and left chest scar due to nevus excision are separately rated.  The evidence does not show that the Veteran has scars due to actinic keratosis that are deep or nonlinear, in an area greater than 144 square inches (929 square centimeters), that are unstable or painful, or that cause any other disabling effects.  Therefore, a compensable rating for actinic keratosis scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2013).

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his actinic keratitis disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of his actinic keratitis according to the appropriate diagnostic code.

Competent evidence concerning the nature and extent of the Veteran's actinic keratitis has been provided by medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings, as provided in the examination reports and medical evidence of record, directly address the criteria under which the disability is evaluated.  

The Board also finds that consideration for an extraschedular rating, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Although the Board may not assign an extraschedular rating in the first instance, the Board must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Mittleider v. West, 11 Vet. App. 181 (1998).  Higher ratings are available in the rating schedule for more severe symptomatology, but that level of severity is not shown by the evidence of record.  Therefore, the Board finds that the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  The Board also finds that frequent hospitalization or marked interference with employment due to the skin disability is not shown.  The examiners have specifically stated that the skin disability does not affect employment.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board find that an increased rating for actinic keratitis is not warranted for the period on appeal.  The Board finds that the preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for prostate cancer is reopened.  To that extent only, the claim is allowed.

Entitlement to service connection for prostate cancer, to include as due to radiation exposure and to a service-connected disability, is denied.  

Entitlement to a compensable rating for actinic keratitis is denied. 


REMAND

In compliance with the Board's January 2004 decision, the Veteran was granted service connection for chronic prostatitis in a February 2004 rating decision with a 0 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).  In April 2004, the Veteran submitted a timely Notice of Disagreement to the assigned rating, and an appeal to the Board was perfected by a September 2004 substantive appeal.  

In a subsequent June 2006 rating decision, the RO increased the Veteran's rating to 20 percent.  However, the RO informed the Veteran that that was a total grant of the benefits sought on appeal, and a supplemental statement of the case addressing why a rating in excess of 20 percent was not issued.  In cases where the Veteran's disability rating has been increased, but not to the maximum rating available, the increase is not a full grant of the benefit sought.  Thus, the issue remains on appeal, and a supplemental statement of the case should be issued.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, it would be prejudicial for the Board to review this claim without RO review, because he has undergone a number of VA genitourinary examinations since the April 2004 rating decision.  38 C.F.R. § 20.1304 (2013).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1. Acquire the Veteran's treatment records from the VA Medical Center in El Paso, Texas, or from any other VA treatment center dated since December 2012.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


